DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because at least some of the submitted figures were not submitted as black and white line drawings as required (at least Figs. 1, 3 and 11a-11d appear to be colored three-dimensional/computer generated images).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
Claims 2 and 5 both appear to depend directly from claim 1 and appear to claim the same exact limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,363,544 (Ryan) in view of US 3,314,085 (Minella).
Regarding claim 1, Ryan discloses a drain closure assembly comprising:
a domed cap (57) at a top portion of the drain closure assembly;
a flange (7/69) that is positioned below the domed cap (Figs. 1, 3);
a stem (30) that extends from below the flange to a bottom portion of the drain closure assembly (Fig. 3); and
a gasket seal (73) that is positioned around the stem towards the bottom of the drain closure assembly, the gasket seal having a wider diameter at a top portion than at its bottom portion (Fig. 3), wherein the gasket has a central circular opening that fits closely around the stem.
Ryan, however, does not disclose that the gasket seal is a frusto-conical shape with a wider diameter at a top portion than a bottom portion and that the gasket is at a bottom of the stem.
Minella teaches a drain closure assembly comprising a domed cap (82a) located at a top portion of the drain closure assembly, a stem (82) extending from the domed top to a bottom portion of the drain closure assembly and a seal (84) located at the bottom of the stem and drain closure assembly. The seal is a frusto-conical shape having a larger diameter at a top portion than a bottom portion (Fig. 3). 
It would have been obvious to one of ordinary skill in the art to utilize a frusto-conical shaped seal having a larger top diameter than bottom diameter at the bottom of the drain closure assembly, as taught by Minella, since the tapered sides of the seal facilitate its use with different sized drain openings. Likewise locating it at a bottom of the closure assembly/engaging with the drain opening protects the seal from damage while the flange still properly covers the opening.

Regarding claims 2 and 5, Ryan states that the stem features a groove upon which the gasket seal is positioned (Fig. 3).

    PNG
    media_image1.png
    286
    356
    media_image1.png
    Greyscale


Regarding claim 3, Ryan in view of Minella is silent regarding the exact diameters of the frusto-conical seal’s top portion and bottom portion. Instead Minella teaches that the seal is tapered such that the bottom portion is narrower than the top portion and the tapered side permits its gradual insertion into a drain opening until the outer edge seals the opening shut. It would have been on obvious matter of design choice to a person of ordinary skill in the art to size the top portion of the seal to have a diameter of 38.1mm and the bottom portion to have a diameter of 34.29mm because Applicant has not disclosed that having the diameter of the seal taper from 38.1mm to 34.29mm specifically provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Minella’s seal, and applicant’s invention, to perform equally well with either the top and bottom diameters of Minella or the claimed 38.1mm top diameter and 34.29 bottom diameter claimed because both sized seals would perform the same function of permitting the seal to be lowered into different sized drain openings and seal them as the outwardly and upwardly tapered edges gradually come in to contact with the drain opening. Therefore, it would have been prima facie obvious to modify the diameters of the seal to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ryan in view of Minella.  MPEP 2144.04(IV)(A).


Regarding claim 4, Ryan in view of Minella is silent regarding the exact diameters of the frusto-conical seal’s top portion and bottom portion. Instead Minella teaches that the seal is tapered such that the bottom portion is narrower than the top portion and the tapered side permits its gradual insertion into a drain opening until the outer edge seals the opening shut. It would have been on obvious matter of design choice to a person of ordinary skill in the art to size the top portion of the seal to have a diameter of 47.63mm and the bottom portion to have a diameter of 35.16mm because Applicant has not disclosed that having the diameter of the seal taper from 47.63mm to 35.16mm specifically provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Minella’s seal, and applicant’s invention, to perform equally well with either the top and bottom diameters of Minella or the claimed 47.63mm top diameter and 35.16mm bottom diameter claimed because both sized seals would perform the same function of permitting the seal to be lowered into different sized drain openings and seal them as the outwardly and upwardly tapered edges gradually come in to contact with the drain opening. Therefore, it would have been prima facie obvious to modify the diameters of the seal to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ryan in view of Minella.  MPEP 2144.04(IV)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1,931,568 (Brotz) teaches a drain closure assembly comprising a domed top portion (33), a stem (34) and a resilient gasket (31/31’). Brotz teaches that it is known to provide gaskets for drain closures in different shapes which engage the drain openings in different ways. Specifically Brotz teaches that the gasket can have a flat disc shape (31’) which engages the top of the surface surrounding the drain opening (Fig. 4) or can have a frusto-conical shape (31’) with a larger top diameter than bottom diameter with the sides tapering inward as the walls go downward which engages the interior walls of the drain opening (Fig. 1). 

US 2,915,762 (Kivela) teaches a drain plug comprising a top portion, a flange, a stem and a frusto-conical shaped gasket seal with a larger top diameter than bottom diameter which engages groves on the stem. However Kivela teaches the top portion, flange and stem as being one integral piece.

US 3,096,527 (Eynon) teaches a drain closure assembly comprising a top portion (41), a flange (37) and a stem (49) with a frusto-conical shaped gasket seal (42) having a larger top diameter than bottom diameter attached to a groove (47) formed in the bottom of the stem. However the top portion is not a dome shape and it is unclear if the stem is part of the flange.

US 3,570,022 (Nealy) is a drain closure assembly comprising a stem with a top portion that is gripped by a user and a bottom of the stem comprising a groove into which a frusto-conical seal is attached for selectively sealing a drain opening.

US 4,276,662 (Young) is a drain closure assembly comprising a top portion (12), a frusto-conical gasket seal (11) having a larger top diameter than bottom diameter and a stem (9) having a groove (18) upon which the seal rests. However Young does not include a flange between the top portion and seal. 

US 7,458,108 (Wolf) teaches a drain closure assembly having a top portion, a flange, a stem and a frusto-conical shaped gasket seal with a larger top diameter than bottom diameter which engages groves on the stem. However the stem is an extension of the top portion instead of the flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/            Examiner, Art Unit 3754 

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754